Exhibit UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY FROM THE DATE OF ISSUE. NORTHCORE TECHNOLOGIES INC. (Organized under the laws of Ontario) Series (M) Convertible Secured Debenture Date of Issue:July 11, 2008 CDN. $ . Interest Rate:10.0% per annum Certificate Number:[M-.] NORTHCORE TECHNOLOGIES INC. (the “Corporation”), for value received, hereby acknowledges itself indebted to and promises to pay (the “Registered Holder”) on July 11, 2013 (the “Maturity Date”) or on such earlier date as the principal hereof becomes payable in accordance with the provisions of this Debenture (as defined herein), on presentation and surrender of this Debenture, the principal sum of $in lawful money of Canada, at the address of the Registered Holder set forth on the register of the Corporation to be maintained as provided in the terms and conditions attached hereto as Schedule “A” and forming part hereof (the “Terms and Conditions”), subject to the right of the Registered Holder in certain circumstances to elect to receive Units (as defined herein) of the Corporation in lieu of receiving such sum, as provided in the Terms and Conditions, and to pay interest on such principal amount as provided in the Terms and Conditions.The Terms and Conditions, Schedules and Exhibits attached hereto are hereby incorporated by reference and are deemed to be an integral part hereof. This Debenture is convertible, at the option of the Registered Holder into Units, upon and subject to the provisions and conditions contained in the said Terms and Conditions. IN WITNESS WHEREOF the Corporation has caused this Debenture to be executed under the hand of its duly authorized officer as of the 11th day of July 2008. NORTHCORE TECHNOLOGIES INC. Per: Authorized Signing Officer SCHEDULE “A” Terms and Conditions applicable to Series ‘M’ Convertible Secured Debentures dated as of July 11, 2008 issued by NORTHCORE TECHNOLOGIES INC. ARTICLE 1-INTERPRETATION 1.1Defined Terms In addition to the terms parenthetically defined herein, in this Debenture the following terms shall have the following meanings respectively: “Business Day” means any day, other than Saturday, Sunday or any statutory holiday in the City of Toronto; “Capital Reorganization” has the meaning attributed to such term in subsection 4.3(4); “Closing Date” means on or about July 11, 2008; “Closing Market Price” at any date means the closing price per share for Common Shares on or through, as applicable, the Principal Market; “Collateral” means all of the undertaking of the Corporation and all real and personal property and assets now or hereafter acquired by the Corporation, wheresoever located, including the property and assets of the Corporation referred to in Section 6.1; provided always that the term “Collateral” where used herein shall not include any consumer goods of the Corporation.Any reference to “Collateral” herein shall be deemed to be a reference to the Collateral or any part thereof; “Common Share Reorganization” has the meaning attributed to such term in subsection 4.3(1); “Common Shares” means the common shares without nominal or par value in the capital of the Corporation, as such shares exist as at the Date of Issue; provided that, in the event of a subdivision, redivision, reduction, combination or consolidation thereof, or successive such subdivisions, redivisions, reductions, combinations or consolidations, then, subject to adjustments, if any, having been made in accordance with Section 4.3, “Common Shares” shall thereafter mean the shares resulting from such subdivision, redivision, reduction, combination or consolidation; “Conversion” has the meaning attributed to such term in subsection 4.1(1); “Conversion Price” has the meaning attributed to such term in Section 4.1(2); “Date of Issue” means the date hereof; “Date of Conversion” has the meaning attributed to such term in subsection 4.2(2); “Debentures” means the Series (M) Secured Subordinate Convertible Debentures of the Corporation due on July 11, 2013 including this Debenture; “Event of Default” has the meaning attributed to such term in Section 8.1; “Generally Accepted Accounting Principles” means generally accepted accounting principles in Canada from time to time; “Hold Period” means four months and one day from the Closing Date; “Holders” means the registered holders from time to time of the Debentures, including the Registered Holder; “Including” means including without limitation; “Interest Rate” means 10% per annum, calculated and payable as set forth in Section 2.3 hereof; “Maturity Date” has the meaning attributed to such term in Section 2.4 hereof; “Obligations” means the aggregate of all indebtedness, obligations and liabilities, direct or indirect, absolute or contingent, matured or not, of the Corporation to the Registered Holder wheresoever and howsoever incurred and whether incurred arising pursuant to this Debenture and whether incurred at the time of, or subsequent to the execution hereof, whether incurred alone or with another or others, including extensions and renewals; “Offering” means the private placement offering of up to $678,000 principal amount of Debentures by the Corporation to purchasers resident in Ontario, Alberta and British Columbia. “Ontario Act” means the Securities Act (Ontario); “Person” means any individual, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, government or governmental authority or entity, however designated or constituted; “PPSA” means the Personal Property Security Act (Ontario) as the same may from time to time hereafter be amended or any legislation that may be substituted therefor as the same may from time to time be amended; “Principal Market” means such stock exchange or quotation system on or through which the Common Shares are listed or quoted which has the highest trading volume in the calendar month immediately preceding the applicable date, being as at the date hereof the TSX; “Pro Rata Basis” means, in respect of a Holder, the percentage determined by dividing (i) the outstanding principal amount of the Holder’s Debenture by (ii) the aggregate outstanding principal amount of all Debentures; “Rights Offering” and “Rights Period” have the respective meanings attributed to such terms in subsection 4.3(2); “Security Interest” means, collectively, the mortgage, charge, pledge, assignment and transfer of, and the security interest in, the Collateral granted to the Holders by the Corporation pursuant to Section 6.1; A - 2 “Successor Corporation” means any corporation continuing from and which acquires all or substantially all of the undertaking, property and assets of any other corporation pursuant to any
